Citation Nr: 0210905	
Decision Date: 08/29/02    Archive Date: 09/05/02	

DOCKET NO.  98-15 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the feet.

(The issue of entitlement to a disability rating in excess of 
10 percent for a skin disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1951 to September 
1952.

This appeal arises from a November 1997 review decisions by 
the VARO in St. Louis, Missouri.  In August 1998, the 
veteran's case was transferred to the Lincoln, Nebraska, RO.

The Board is undertaking additional development on the issue 
of the veteran's entitlement to a disability rating in excess 
of 10 percent for a skin disability, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3,099, 
3,105 (January 23, 2002) (to be codified at 38 C.F.R. § 
20.903).  After giving the notice and reviewing a response to 
the notice, the Board will prepared a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  The veteran's peripheral vascular disease is not related 
to service.

2.  A rating decision dated in July 1954 denied the veteran's 
original claim of entitlement to service connection for 
frozen feet.  By communication dated that same month, the 
veteran was informed that frozen feet claimed by him were not 
showed by the evidence of record.

3.  The evidence received since the July 1954 rating decision 
is mostly cumulative and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for frostbite residuals.


CONCLUSIONS OF LAW

1.  Peripheral vascular disease was not incurred as a result 
of military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  The July 1954 rating decision denying the veteran's claim 
of entitlement to service connection for residuals of frozen 
feet is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.200, 20.202, 20.302, 20.1103 (2001).

3.  Evidence received since the 1954 RO decision is not new 
and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), effective November 9, 2000, 
was signed into law and regulations and provisions of the new 
law were also passed, generally effective as of the same 
date.  See VCAA, 38 U.S.C.A. § 5103A (West Supp. 2002); 66 
Fed. Reg. 45, 620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
This law sets forth requirements for assisting a veteran in 
developing the facts pertinent to his claim.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus has not been considered 
by the RO, there is no prejudice to the veteran in proceeding 
with the appeal.  See Bernard v. Brown, 384, 394 (1993) (when 
the Board addresses a matter not addressed by the RO, the 
Board must provide an adequate statement of reasons and bases 
as to why there is no prejudice to the veteran).

After the reviewing the claims file, the Board finds that 
there is substantial compliance with the notice and 
assistance provisions of the new legislation.  The veteran 
and his representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for service connection.  Discussions in the rating decisions, 
the statement of the case, the supplemental statements of the 
case, and related letters have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  In addition, the 
RO has afforded the veteran a personal hearing before a 
decision review officer.  Further, the case was remanded by 
the Board in May 2000 in an attempt to ensure that all 
relevant evidence has been associated with the claims file.

The Board notes that the veteran was not provided a recent VA 
examination in relation to his claim.  The recently enacted 
law and regulations provide a medical examination or opinion 
is necessary if the record: (1) contains competent evidence 
of disability or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability symptoms 
may be associated with active service; but (3) does not 
contain sufficient medical evidence to evaluate the claim.  
See VCAA.

As explained further below, the Board finds that a medical 
examination or opinion is not warranted because the record 
does not contain any indication of a relationship between a 
current disability and active service.  The Board further 
finds that the record contains sufficient medical evidence to 
evaluate the claim.  Therefore, the Board finds that VA has 
complied with its obligation to assist the veteran, and that 
the record as it stands is complete and adequate for 
appellate review and that no further action is necessary to 
meet the requirements of the VCAA.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in service, or for aggravation 
of a preexisting disability.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Generally, to prove service connection, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of inservice incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an inservice injury is not enough; there 
must be chronic disability resulting from the injury. If 
there is no evidence of a chronic condition during service, 
or within the presumptive period, a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a chronic condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In relation to the present appeal, the veteran's service 
medical records are without reference to peripheral vascular 
disease.  These records include a report of a separation 
examination in September 1952, at which time clinical 
evaluation was entirely normal.  The veteran reported no 
problems with the peripheral vascular system at the time of 
general medical examination by VA in July 1954 and no 
pertinent clinical abnormalities were identified.

Indeed, the record shows no medical evidence of an assessment 
or indication of peripheral vascular disease until 
examination by the VA in October 1997.  At that time, it was 
indicated the veteran's history was strong for peripheral 
vascular disease.  Notation was made that he had been 
evaluated privately with ankle and arm index studies and by 
several surgeons.  It was indicated that the veteran had 
evidence of dermatophytosis and associated skin changes of 
the toenails.  It seemed that the pain he was experiencing 
was consistent with claudication and the result of peripheral 
vascular disease.  Diagnoses were: Dermatophytosis of the 
feet with skin pigmentation changes; history of frostbite in 
the 1950's; and suspect peripheral vascular disease.  The 
veteran was advised to continue evaluation for treatment of 
possible peripheral vascular disease.

VA outpatient records include the report of one visit in June 
1999 when complaints included neuropathic leg pain, 
varicosities, and limb swelling, particularly on the left.  
The assessments were:  Limb swelling, cause unknown; 
peripheral neuropathy with some loss of protective sensation.

There is no objective medical evidence of record relating a 
diagnosis of peripheral vascular disease to any incident of 
service.  The Board notes that the veteran is capable of 
presenting lay evidence regarding the symptoms of the claimed 
disorder.  However, where, as here, a medical opinion is 
required to diagnose a condition and to provide a nexus to 
service, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer such a medical opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for peripheral vascular 
disease.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102(1).


New and Material Evidence

By a rating decision prepared in July 1954 and issued to the 
veteran that month, the RO denied entitlement to service 
connection for frozen feet on the basis that the medical 
evidence did not identify the presence of residuals of frozen 
feet.  The veteran did not file an appeal to the July 1954 
notification of the regular decision, and that decision 
therefore became final.  38 U.S.C.A. § 7105.

38 U.S.C.A. § 5108 provides that in order to reopen a claim 
which has been previously denied, new and material evidence 
must be presented or secured.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  New and material evidence means 
evidence not previously submitted to decisionmakers which 
bears directly and substantially upon the matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

Following the rating decision in July 1954, service 
connection for frozen feet residuals was denied on the basis 
that residuals were not shown by the evidence of record.  At 
that time, the RO considered the service medical records as 
well as the report of a VA examination accorded the veteran 
in July 1954.  These records do not contain any reference 
whatsoever to frozen feet.  In his claim for disability 
benefits, the veteran indicated that he received treatment 
for frozen feet in November 1951.  A request for records was 
made and the medical records which were received were without 
reference to frozen feet.  These records included the report 
of separation examination in September 1952.

With respect to the application to reopen the claim of 
entitlement to service connection for residuals of frozen 
feet, no evidence has been submitted by the veteran or 
otherwise received since the 1954 decision which by itself or 
in connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  None 
of the evidence shows that the veteran sustained frozen feet 
in service.  At the time of examination by VA in October 
1997, notation was made of a history of frostbite in the 
1950's.  However, it is clear that the statement was made 
based on history made to the examiner by the veteran, a 
history which is not substantiated by the evidence of record.  
A request for service medical records was made in 1954 and 
records were provided, to include the separation examination.  
Another request for records was made in the reconstruction 
branch at the National Personnel Records Center in St. Louis 
in November 1998 and copies of medical records were attached.  
These records also are without reference to any mention of 
frostbite.

The undersigned notes that it does not appear the veteran was 
seen for or even mentioned frostbite for many years following 
separation.  The absence of such a complaint for years 
following service supports a finding that residuals of 
frostbite for which service connection is sought were not 
incurred in active service.  As stated above, the veteran 
himself is not competent as a layperson to render a medical 
opinion attributing a disability to service, as this requires 
medical expertise.  See Espiritu v. Derwinski at 494-95; 66 
Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(a)).

None of the additional evidence of record, when considered in 
conjunction with that previously assembled, demonstrates that 
the veteran has residuals of frostbite incurred in or 
aggravated by service.  The application to reopen a claim for 
service connection for residuals of frostbite must therefore 
be denied.  38 C.F.R. § 3.156(a).

ORDER

Service connection for peripheral vascular disease is denied.

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for residuals of frostbite is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

